UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7332



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LYNDELL THOMAS, a/k/a X-Man,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-93-58, CA-98-514-5-BR)


Submitted:   February 25, 1999             Decided:   March 8, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lyndell Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lyndell Thomas seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Thomas, Nos. CR-93-58;

CA-98-514-5-BR (E.D.N.C. July 2, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2